Title: To George Washington from Brigadier General William Smallwood, 28 October 1778
From: Smallwood, William
To: Washington, George


          
            Dear Sir
            Camp Fish Kills 28th October 1778
          
          Capt. Marbury Quarter Master of the first Maryland Brigade waits on you to obtain an order for Clothing and Blankets for my Brigade agreeable to the Inclosed returns, which the troops are in extreme want off particularly Blanketts, the want of which has already Subjected many of our Men to sickness, and from the Approaching cold weather cannot Longer be dispensed with, part of the first, and fifth and the whole of the Seventh Regiments have lately recd clothing, the Uniform, blue Coats with red facings, red Waistcoats and Breeches, and if to be obtained I should be glad of the like Uniform to compleat the other Regiments of this Brigade, the officers are also not less in want of Blanketts and Clothing, I would be glad to know whether, and in what manner they can be supplied, and would Submit the Propriety of sending a Supply for that purpose to the Clothier here, with proper orders for the delivery signifying whether any deduction from the prime cost will be made agreeable to a Late resolution of Congress.
          I find some difficulty in engaging the Nine Months Men. they seem unwilling to Inlist without they can obtain furloughs to go home in the Course of the Winter, I would therefore begg your direction on this head, and if you should think it elligible to grant furloughs you’l please be explicit as to the length of time and when it might be most expedient to engage to grant them, and also you’l please signify whether such Nine Months Men who decline inlisting are to be clad out of the Clothing forwarded—if I mistake not the Maryland Act of Assembly directed those who come under that description to be clothed at the state expence, but as I doubt supplies being forwarded for this purpose by the State, I foresee the Check & discouragement this deficiency will Create in recruiting these Men for they already Murmer and make a point of not inlisting from this engagement not having been complyed with before; perhaps if they could be set upon a levell as to Clothing with the other troops, and the State made Accountable it would be a good expedient to induce them to engage for three years or during the war, I have the Honor to be with Sincere regard Your Excellency’s most Obdt Hble Servt
          
            W: Smallwood
          
        